Citation Nr: 1747373	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a left knee disability. 

5.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (S.J.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty training from November 1984 to May 1985.  He also had subsequent periods of National Guard service, including a period of annual training in August 1996.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran's August 1998 denial of a left knee disability must be reconsidered.  The Veteran's February 1998 claim for a left knee disability was denied in an August 3, 1998 rating decision because although a "Statement of Medical Examination and Duty Status" showed an August 1996 injury of patella pain and that the Veteran was on active duty for training under 32 USC § 503, the Veteran failed to report for a VA examination, failed to show a current disability existed, and failed to provide additional evidence that he was on active duty at the time of the August 1996 injury. 

A review of the file reflects that in October 1998, the RO received a DA Form 2823 (Sworn statement) dated in September 1996 in which the Veteran detailed his fall resulting in a knee injury, and a November 1996 DD Form 261 (Report of Investigation Line of Duty and Misconduct Status) which notes that the Veteran's August 12, 1996 injury to his knee occurred during Annual Training. 

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b).  When new evidence is submitted, consisting of pertinent service records, after a decision has become final, the former decision will be reconsidered without regard to the provisions relating to new and material evidence. See 38 C.F.R. § 3.156(c).   

As these records (DA Form 2823 and DD Form 261) were received by the RO within one year of the August 1998 rating decision, and also as they appear to part of his military service record which were available but not associated with the claims file, the VA will reconsider the claim anew.  Reconsideration is warranted, and inquiry as to whether new and material evidence sufficient to reopen a previously denied claim is not required. 

The evidence reflects that the Veteran may be in receipt of Workers' Compensation and Social Security Administration (SSA) benefits.  A September 2004 Akron General Medical Center record reflects that the Veteran was "still fighting for SSD" and several records reflect that he had injured his back in a work-related accident.  The Veteran has also asserted that he sought treatment at a VA facility shortly after separation from service.  The Board finds that the records may be useful to the Board in adjudicating the Veteran's claims and VA should attempt to associate them with the claims file.  

Left Knee

The records contemporaneous to service reflect that the Veteran injured his knee in August 1996.  An August 1996 DA Form 2173 reflects that the Veteran slipped and fell injuring his left shoulder and knee, and that medics were notified immediately of his injury.  A September 1996 DA Form 2823 reflects the Veteran's statement that while fighting a fire, he slid down a hill and fell, suffering injuries to his shoulder and knee.  He reported that he was given an ace bandage for his knee.  A November 8, 1996 DD Form 261 reflects that the Veteran contended that on or about August 12, 1996, he fell and hurt his shoulder and knee but that due to some extenuating circumstances, he was slow in reporting the incident to his command.  

Subsequent STRs are negative for complaints of the left knee although they note other complaints (i.e. shoulder impingement (January 1997, April 1997), and itchy rash (May 1997)).

A post service January 1999 VA clinical record reflects that the Veteran reported that while fighting a forest fire, he stepped into a hole to avoid a burning tree, and injured his shoulder and knee.  He reported severe pain in his left knee.  Upon examination, the Veteran's full extension was impaired.  

The Veteran testified at the August 2016 Board hearing that the left knee injury occurred when he was fighting a mountainside fire and he "ended up getting knocked down the side of a mountain by a tree, and [tumbling] into branches.  When [he] landed, [he landed] up against a big boulder kind of hanging out from the dirt . .. "  He contends that he was placed on a gurney and taken to Evans Army Community Hospital for his shoulder and his knee and eventually his back and "everything".  He testified that he was in physical therapy until approximately November 1997.  He further testified that after his service, he moved to Alabama where he was treated at the Montgomery hospital.  The Veteran indicated that since the incident, he has been unable to work. 

The Veteran failed to appear for a VA examination in 1998.  The earliest post service evidence of a left knee disability is 1999, more than two years after the August 1996 incident.  Moreover, the Veteran's credibility as to the severity of his health has been called into question by the evidence of record.  A September 2004 private record (Portage Path) reflects that the Veteran has visions of incidents in which he was not actually present (i.e. getting shot in combat, finding his mother shot in the head) and also that the clinician found it difficult to determine whether or not the Veteran is "simply somatically preoccupied with his symptoms" or whether he is "exaggerating" his symptoms, or whether he is delusional.  A June 2015 VA record reflects that the Veteran as "hypersensitive" to knee testing.  A May 2015 VA record reflects that on March 13, 2015, the Veteran had been diagnosed with fibromyalgia and counseled on it, but on his May 2015, he reported that he did not recall either the diagnosis or the counseling.  A January 2016 VA record reflects that the Veteran's "multiple sources of pain may reflect his previous diagnosis of fibromyalgia, but this is not confirmed."  

An August 2014 VA examination report reflects that due to the length of time and lack of nexus, any relationship of the left knee to remote injury in 1996 cannot be resolved without resorting to speculation.  The examiner opined that the Veteran had a left knee disability of arthritis. 

A March 2015 VA record reflects that the Veteran had "early narrowing of the medial compartments" of both knees, "early spurring in the lateral compartment of the left", small spurs which are slightly more pronounced on the right, and a question of small joint effusion on the left.

The Board finds that if any additional records prior to 2014 with regards to the left knee are associated with the claims file, a supplemental opinion should be obtained.  

Back

The Veteran's STRs reflect back pain (August 2, 1992); the National Guard records reflect that he was not on active duty at this time.  The STRs also reflect an acute lumbar sprain in November 1992 (e.g. November 6, 9, and 12, 1992); the National Guard records reflect that he was on active duty under Title 32, "state controlled" during this time.  (See Army National Guard Current Annual Statement dated in September 1993.)  Thus, any injury incurred during these times would not warrant service connection.

Several post service private and VA clinical records note the onset of the Veteran's back pain to be a civilian work injury in 1994.  A December 2001 Western Reserve record reflects that the Veteran reported a work-related truck injury which occurred on February 24, 1994 and caused low back as well as multiple other injuries.  A November 2003 Akron General Medical Center record reflects that the Veteran has had back pain since a work injury in 1994 when he was in a Brinks truck crash.  A 2004 Psychiatric Consultation exam note reflects that the Veteran reported he was on workman's compensation and SSI.

A January 1999 VA record reflects that the Veteran stated that his alleged in-service shoulder and knee injuries are affecting his back, causing back pain.  However, this would refer to his state service time, and not federal service time.  There are no competent credible records in the claims file at this time would reflect an injury during active service for federal purposes.

If additional clinical records are associated with the claims file which indicate that the Veteran may have a back disability causally related to active service, the Veteran should be scheduled for an examination.  

If the Veteran is granted service connection for a left knee disability, the clinician should opine as to whether it is as likely as not that the Veteran has a back disability causally related to, or aggravated by, his left knee disability. 

Right Knee

If the Veteran is granted service connection for a left knee disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right knee disability causally related to, or aggravated by, his left knee disability. 

Bilateral Hip

If the Veteran is granted service connection for a left knee disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right or left hip disability causally related to, or aggravated by, his left knee disability

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file all Workers' Compensation records for the Veteran's 1994 incident involving Brinks Security Company, Social Security Administration (SSA) records, and VA records from 1996 to present (to include Alabama VAMC records).  

2.  Thereafter, with regard to the left knee, if any additional records prior to 2014 with regards to the left knee are associated with the claims file, a supplemental opinion should be obtained.  The clinician should consider, and discuss, the severity of the symptoms when diagnosed on x-ray and whether is indicative of trauma in 1996 or is more likely indicative of normal aging or a more recent trauma.

3.  With regard to the back, if, and only if, additional clinical records are associated with the claims file which indicate that the Veteran may have a back disability causally related to active Federal service, the Veteran should be scheduled for an examination.  

The clinician should opine as to whether it is as likely as not that the Veteran has a back disability causally related to service.  The clinician should consider the pertinent evidence of record do include: a.) that the August 1992 STRs and November 1992 STRs were not during periods of active federal service; b.) the lack of complaints in service after 1992; c.) workers' compensation records, if any; d.) SSA records, if any; e.) the January 1999 VA record which reflects reports of back pain; f.) the December 2001 Western Reserve record which reflects that the Veteran reported a work-related truck injury which occurred on February 24, 1994 and caused low back as well as multiple other injuries; and g.) the November 2003 Akron General Medical Center record which reflects that the Veteran has had back pain since a work injury in 1994 when he was in a Brinks truck crash.

If, and only if, the Veteran is granted service connection for a left knee disability, the clinician should opine as to whether it is as likely as not that the Veteran has a back disability causally related to, or aggravated by, his left knee disability.  If the clinician finds that the Veteran has a back disability aggravated by a left knee disability, the clinician should state the degree of aggravation. 

4.)  With regard to the right knee and bilateral hip disabilities, if, and only if, the Veteran is granted service connection for a left knee disability, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right knee disability and/or hip disability causally related to, or aggravated by, his left knee disability. 

If the clinician finds that the Veteran has a disability aggravated by a left knee disability, the clinician should state the degree of aggravation. 

5.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


